Matter of Tonry v Bratton (2016 NY Slip Op 00772)





Matter of Tonry v Bratton


2016 NY Slip Op 00772


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


139 100081/14

[*1]In re Robert Tonry, Petitioner,
vWilliam Bratton, etc., et al., Respondents.


Brill Legal Group, P.C., New York (Peter E. Brill of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Max McCann of counsel), for respondents.

Determination of respondent Police Commissioner of the City of New York, dated September 18, 2013, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Paul Wooten, J.], entered July 11, 2014), dismissed, without costs.
The determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-181 [1978]). Such evidence demonstrated that petitioner engaged in numerous acts of misconduct, and there exists no basis to disturb the credibility determinations of the Deputy Commissioner of Trials (see Matter of Berenhaus v Ward,  70 NY2d 436, 443 [1987]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see Matter of Kelly v Safir , 96 NY2d 32, 38 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK